Citation Nr: 0812726	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  05-28 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right ankle.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of both hips.

3.  Entitlement to an increased rating for service-connected 
postoperative residuals of left ankle fracture with traumatic 
arthritis, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1975, and had subsequent service in the National 
Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in March 2005, a statement of the case 
was issued in July 2005, and a substantive appeal was 
received in August 2005.  

In the August 2005 substantive appeal, the veteran indicated 
that he wanted a Board hearing.  A June 2007 letter was sent 
by the Board to the veteran to clarify the veteran's request 
for a hearing.  The letter stated that the Board will assume 
that the veteran does not want a hearing and will proceed 
accordingly if the veteran does not respond within 30 days of 
the date of the letter.  The veteran never responded to the 
letter and the Board assumes that the veteran does not want a 
hearing.  

The veteran filed a notice of disagreement in June 2006 
regarding the denial of his claim of service connection for 
the lower back.  A statement of the case was issued in August 
2006.  The veteran did not file a substantive appeal.  Thus, 
this issue is not in appellate status.  

The issues of service connection for arthritis of the right 
ankle and for arthritis of the hips are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a January 2002 rating decision, the RO denied 
entitlement to service connection for arthritis of both hips; 
the veteran did not file a notice of disagreement.

2.  In January 2004, the veteran filed a request to reopen 
his claim of service connection for arthritis of both hips. 

3.  Certain evidence received since the January 2002 rating 
decision raises a reasonable possibility of substantiating 
the veteran's claim of service connection for arthritis of 
the hips. 

4.  The veteran's service-connected postoperative residuals 
of left ankle fracture are manifested by marked limitation of 
motion, but there is no ankylosis of the ankle.


CONCLUSIONS OF LAW

1.  The January 2002 rating decision denying service 
connection for arthritis of both hips is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has been received since the 
January 2002 denial, and the claim of entitlement to service 
connection for arthritis of both hips is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The criteria for an evaluation in excess of 20 percent 
for postoperative residuals of left ankle fracture with 
traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5270-5274 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in February 2004.  While this notice does not provide 
any information concerning the evaluation or the effective 
date that could be assigned should service connection be 
granted or the effective date that could be assigned should 
an increased rating be granted, Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), since this decision affirms the RO's denial 
of increased rating and service connection, the veteran is 
not prejudiced by the failure to provide him that further 
information.  In a new and material evidence claim, the VCAA 
notice must include the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  With the reopening of the claim for arthritis 
of both hips, the Board may now consider the claim on the 
merits, and there is no prejudice to the veteran to consider 
the claim on the merits in relation to VCAA notice or other 
due process considerations.

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008).   Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case there has clearly been no compliance with 
Vazquez since that judicial decision was just rendered in 
January 2008.  However, after reviewing the claims file the 
Board finds no resulting prejudice to the veteran.  It 
appears clear to the Board that a reasonable person under the 
facts of this case could be expected to know and understand 
the types of evidence necessary to show a worsening or 
increase in the severity of left ankle fracture with 
traumatic arthritis and the effect of that worsening on 
employment and daily life.  The Board believes it significant 
that the veteran has been represented in the claims process 
by Texas Veterans Commission, which organization represents 
numerous veterans.  The Board believes it reasonable to 
expect that this service organization duly informs the 
claimants of the rating criteria and the types of evidence 
necessary to obtain higher ratings for service-connected 
disabilities.  In fact, the veteran's April 2001 statement 
includes assertions as to the types of evidence necessary to 
show a worsening or increase in the severity of left ankle 
fracture with traumatic arthritis.  The Board finds that the 
veteran has had actual knowledge of the elements outlined in 
Vazquez and that no useful purpose would be served by 
remanding to the RO to furnish notice as to elements of his 
claim which the veteran has already effectively been made 
aware of.  Such action would not benefit the veteran.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's service medical 
records and post-service VA medical records.  The evidence of 
record also contains reports of VA examinations performed in 
January 1997, March 2001, June 2004, and November 2005.  The 
examination reports obtained are fully adequate and contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, with regard to the issue decided on the merits in 
the following decision, the Board finds that duty to notify 
and duty to assist have been satisfied.  For all the 
foregoing reasons, the Board will proceed to the merits of 
the veteran's appeal.  

Arthritis of the Hips

Criteria & Analysis

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claim of service 
connection for arthritis of both hips as secondary to the 
service connected disability of postoperative residuals of 
left ankle fracture with traumatic arthritis was received in 
January 2004, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The veteran's claim of service connection for arthritis of 
the hips was denied in a January 2002 rating decision, and 
was issued to the veteran in February 2002.  The veteran did 
not file a notice of disagreement, thus the RO decision is 
final.  38 U.S.C.A. § 7105.  

In January 2004, the veteran filed a claim to reopen 
entitlement to service connection for arthritis of the hips.  
The evidence that must be considered in determining whether 
new and material evidence has been submitted in this case is 
that evidence added to the record since the issuance of the 
RO determination in January 2002.  

VA outpatient treatment records dated in November 2002 
reflect that the veteran was assessed with arthritis of the 
left hip.  In September 2003, the veteran underwent an x-ray 
of the hips.  The x-ray revealed degenerative changes 
acetabulum, as well as normal joint and range of motion in 
anterior-posterior and frog-leg positions of the right and 
left hips.  There was an assessment of degenerative changes 
acetabular.  In March 2004, the veteran underwent an x-ray of 
the pelvis.  The x-ray revealed bony structures intact and 
normally aligned, and the hip and SI-joints normal and 
symmetrical in width.  Mild sclerosis was seen about each 
acetabular roof.  Also noted were bilateral os acetabuli, and 
normal congenital variant.  The examiner found this to be an 
essentially normal exam.  In June 2004, there was a diagnosis 
of myofascial source of the hip pain, derived from old trauma 
and instrumentation in the left ankle, as well as herniated 
disc L5-S1 with some root compression.

VA outpatient treatment records reflect that the veteran was 
seen in July 2004.  Upon physical examination, active range 
of motion in the left hip was within functional limits.  
Motor strength was grade 4+/5 to -4/5 in the left hip.

VA outpatient treatment records dated in December 2005 
reflect that the veteran was assessed with pain in both hips 
associated with degenerative joint disease.  In April 2006, 
the veteran was assessed with slight pelvic tilt with left 
side slightly higher than the right which could be 
positional.  Otherwise, the bones of both lower extremities 
were symmetric with equal lengths.  Mild degenerative changes 
were seen at bilateral hip joints.  

Finally, the Board notes that the claims file contains a 
sheet of paper with only the following sentence: "It is my 
opinion that the veteran hip, knee and back condition is more 
like due to his severice connection ankle condition."  This 
paper was undated and unsigned.  Furthermore, there is no 
indication that this paper was placed in the file by the VA, 
or by any other medical provider.  For those reasons, the 
Board notes that this opinion is of no probative value.   

Evidence received since the January 2002 RO decision denying 
service connection is new and material.  Specifically, since 
the prior denial, the veteran has submitted x-ray evidence of 
degenerative joint disease of the hips and a diagnosis of 
myofascial source of the hip pain, derived from old trauma 
and instrumentation in the left ankle.  This new evidence 
suggests a secondary relationship to the service-connected 
left ankle disability and therefore raises a reasonable 
possibility of substantiating the right ankle claim on that 
basis.  The claim, therefore, is reopened.  38 U.S.C.A. 
§ 5108.  

Left ankle disability

Factual Background

VA outpatient treatment records dated in September 2003 
reflect that the veteran underwent an x-ray on his left 
ankle.  The x-ray revealed a normal joint.  Soft tissue was 
found to be normal.  There was a small calcific density 
overlying posterior to distal tibia which appeared to the 
examiner to be hematoma calcification in anterior-posterior.  
The examiner assessed a metallic screw and K-wire overlying 
medial malleolus, arthralgia, and a hematoma calcification 
posterior tibia; otherwise, a negative left ankle.  In March 
2004, there was an assessment of post-traumatic arthritis 
left ankle.  In June 2004, the veteran was seen for 
complaints of pain in his hips, left knee, and ankles.  There 
was a diagnosis that the source of the pain was likely 
myofascial and derived from old trauma and instrumentation in 
the left ankle and herniated disc at L5-S1 with some root 
compression.

In June 2004, the veteran underwent a VA examination.  He 
reported that his ankle fracture occurred when the tailgate 
of a truck gave way and he fell.  He was treated by a pin and 
cast.  He stated that he was off work for about 6 months.  He 
then returned to work, and noticed that he had pain in other 
joints, particularly in his groin areas, and back pain.  He 
noticed that his legs gave out.  He reported that he had to 
warm up his ankle each morning after he got up, meaning he 
had to limber it up by moving it.  He had to be careful how 
he stepped down on it because it tended to turn.  It was also 
stiff upon getting up after sitting for a prolonged period.  
His whole left leg would occasionally go numb while he was 
walking.  He reported that the ankle swelled some.  His ankle 
had a constant pain and he was unable to make a quick turn on 
it.  He had flare-ups 2 or 3 times a month when the ankle 
swelled.  He used a brace on his ankle which helped, but did 
not prevent the ankle from tilting.  He did not try any 
sports activities.  He did not mow his lawn.  He was switched 
from the night shift to the day shift at work because he 
called in frequently.  He reported that the ankle simply 
bothered him more as he got older.  He reported that he was 
not on his feet most of the time when he was working.  The 
examiner did not believe that the veteran had episodes of 
incapacity because of the ankle.  The veteran indicated that 
pain was the more important factor that might increase his 
impairment of function beyond what the examination suggested.  

Upon physical examination, the veteran walked with an 
abnormal gait.  He tended to not allow the left ankle to 
dorsiflex fully and this gave the appearance of being on his 
forefoot longer than is normally part of the gait sequence.  
The ankle dorsiflexed 20 degrees and plantar flexed 45 
degrees.  Inversion and eversion were mobile.  He could heel 
walk and toe walk.  There was a good pedal pulse.  The 
examiner saw no abnormal weight bearing areas on the bottoms 
of the feet or footwear.  The overall alignment of the 
veteran's legs was quite good.  There was a single incision 
over the medial malleolus, which was well healed.  The 
examiner believed he could still feel the head of the screw 
appliance.  The examiner had no x-rays or x-ray reports and 
stated they would make some films.  They showed healed 
fracture of medial malleolus with well preserved ankle 
mortise, with minimal degenerative changes involving only the 
medial part of the mortise.  

The examiner diagnosed a 1991 ankle fracture, which required 
an open reduction internal fixation medially.  The veteran 
had increased pain from the ankle, though the function and 
appearance of the ankle was reasonably good.  The examiner 
believed the confinement of the degenerative change to the 
medial side where the injury was meant the arthritis was 
related to the trauma.  

VA outpatient treatment records reflect that the veteran was 
seen in July 2004 for pain in his left ankle.  The veteran 
reported that he sustained a fracture in the left ankle in 
1993, following a fall during the military service.  Open 
reduction and internal fixation of the fracture was done.  
Since then, he had pain and weakness in the ankle.  He had 
imbalance in the gait when he walked on the rough and uneven 
terrain.  He was bearing most of the weight on the right 
lower extremity.  

Upon physical examination, a well healed surgical scar was 
noted on the medial side of the left ankle.  A slight 
tenderness was noted on palpation around the surgical scar.  
Active range of motion of the left ankle, dorsiflexion was 
about zero to 10 degrees.  Plantar flexion was zero to 30 
degrees.  Inversion and eversion were about zero to 5 
degrees.  Left ankle dorsiflexors were grade 2/5 to 3/5.  
Left ankle plantar flexors were grade 3/5.  Ankle jerk was 
not obtainable bilaterally.  Peripheral pulses, posterior 
tibial pulses were palpable bilaterally.  The examiner 
assessed pain and decreased range of motion in the left ankle 
with a history of fracture.  

VA outpatient treatment records from October 2005 reflect 
that the veteran was assessed with a left ankle sprain.  

The veteran underwent another VA examination in November 
2005.  He had increased pain when he stood for a long period 
of time.  He reported that he missed about three days a month 
for pain.  The medication made him sleepy and he could not 
work.  He reported pain radiating up into the hip and the 
knee.  He denied any incoordination of excess fatigability.  
He denied increased limitations with flare-ups or repetitive 
motion.  He had some instability and reported that he had 
fallen.  

Upon physical examination, he had a 6 centimeter malleolar 
vertical scar, which was well healed and nontender.  He had 
some moderate tenderness on compression of the malleoli.  He 
was able to dorsiflex 10 degrees and plantar flex 10 degrees.  
He had 10 degrees of inversion and eversion and stated that 
he had pain.  The examiner assessed fracture, open reduction, 
internal fixation, and degenerative arthritis of the left 
ankle.  

VA outpatient treatment records dated in December 2005 
reflect an assessment of a fracture in the left ankle with 
metal fixation at time of service.  

Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Pursuant to Diagnostic Code 5010, degenerative joint disease 
is to be rated as analogous to degenerative arthritis under 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under this Code, 
degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or groups of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  38 C.F.R. § 4.71a; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  Note 1 to Diagnostic Code 5003 
dictates that the 20 percent and the 10 percent ratings based 
on x-ray findings, above, will not be combined with ratings 
based on limitation of motion.  

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  The average normal range of motion of the ankle is 
from 20 degrees of dorsiflexion to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.

Ankylosis of the ankle in plantar flexion at less than 30 
degrees warrants a 20 percent rating.  A 30 percent rating is 
warranted if the ankylosis is in plantar flexion between 30 
and 40 degrees or in dorsiflexion between 0 and 10 degrees.  
A 40 percent rating is warranted if there is ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. § 
4.71a, Diagnostic Code 5270.

The RO rated the veteran's disability under Diagnostic Code 
5271, pertaining to limited motion of the ankle.  In 
consideration of the rating criteria for diseases of the 
ankle, a disability rating in excess of 20 percent is not 
warranted.  The Board notes that there is no evidence of 
ankylosis of the ankle to warrant a rating in excess of 20 
percent under Diagnostic Code 5270.  

The Board has also determined that there is no other 
diagnostic code which could provide a higher rating for the 
veteran's left ankle fracture.  See Schafrath, 1 Vet. App. at 
592-593.

As previously noted, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  
38 C.F.R. § 4.40, 4.45, 4.59 (2003); DeLuca, 8 Vet. App. at 
204-07.  The Board notes that the veteran has reported ankle 
pain over the years since injuring his left ankle in the 
early 1990's.  However, no higher evaluation is assignable 
for the left ankle disability.  As indicated above, a 20 
percent rating is the maximum assignable rating under 
Diagnostic Code 5271 for limited motion of the ankle, and 
consideration of pain on motion is already contemplated in 
assigning this 20 percent disability rating.  The Board also 
finds that a higher or additional evaluation is not 
assignable under any other potentially applicable diagnostic 
code, as there is no evidence that the left ankle has 
resulted in ankylosis (Diagnostic Code 5270).  Thus, the 
Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not 
provide a basis for a higher rating.  See DeLuca, 8 Vet. App. 
at 204-07.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected left ankle fracture has resulted 
in marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation.  The veteran stated that the medication made him 
sleepy and he could not work.  However, at the November 2005 
VA  examination, he reported that he missed about three days 
a month for pain.  The Board does not consider missing three 
days of work a month to be marked interference with earning 
capacity or employment beyond that interference contemplated 
by the assigned evaluation.  Additionally, the objective 
evidence does not reflect frequent periods of hospitalization 
due to left ankle fracture.  Accordingly, the Board finds 
that the impairment resulting from the veteran's left ankle 
fracture is appropriately compensated by the currently 
assigned schedular rating and 38 C.F.R. § 3.321 is 
inapplicable.  


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for arthritis of the 
hips.  To this extent, the appeal is granted, subject to the 
directions set forth in the remand section of this decision. 

An evaluation of increased rating in excess of 20 percent for 
left ankle fracture with traumatic arthritis is not 
warranted.  To this extent, the appeal is denied. 


REMAND

After reviewing the medical evidence, the Board believes 
further development of the right ankle issue is necessary to 
fully assist the veteran.  The record includes apparently 
conflicting medical evidence on the question of a secondary 
relationship between the right ankle and the service-
connected left ankle disability.  In this regard, the opinion 
of a March 2001 VA examiner is apparently negative on this 
question, whereas a June 2004 comment by a VA examiner 
suggests at least some relationship to instrumentation in the 
service-connected left ankle.  Clarification is necessary. 

The evidence received since the January 2002 RO decision 
denying service connection includes x-ray evidence of 
arthritis of the hips and a diagnosis of myofascial source of 
the hip pain, derived from old trauma and instrumentation in 
the left ankle.  The RO explicitly stated that x-ray evidence 
of arthritis, among other things, was required to grant the 
claim of service connection.  In view of this evidence, the 
Board does believe that a VA examination and opinion (based 
on a review of the claims file) is now necessary to comply 
with 38 C.F.R. § 3.159(c)(4) (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of any 
current right ankle disability and 
bilateral hip disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests, such 
as x-rays, should be conducted.  Any 
current right ankle disability and 
bilateral hip disability capable of 
diagnosis should be clearly reported.  
The examiner should respond to the 
following:

     a) as to any current right ankle 
disability and/or current hip disability, 
is it at least as likely as not (a 50 or 
higher degree of disability) that such 
disability is causally related to the 
veteran's service?

     b) as to any current right ankle 
disability and/or current hip disability, 
is it at least as likely as not (a 50 or 
higher degree of disability) that such 
disability is causally related to the 
veteran's service-connected left ankle 
disability?

     c) as to any current right ankle 
disability and/or current hip disability, 
is it at least as likely as not (a 50 or 
higher degree of disability) that such 
disability has been aggravated by the 
veteran's service-connected left ankle 
disability?

2.  After completion of the above, the 
RO should review the expanded record, 
and undertake a merits analysis of the 
claim of service connection for hip 
disability.  The RO should also 
readjudicated the right ankle 
disability issue.  The RO's review of 
both issues should include 
consideration of secondary service 
connection under  38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet.App. 439 (1995).  
The veteran should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


